Citation Nr: 1330146	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from May 1985 to June 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision by the RO in Salt Lake City, Utah that denied service connection for tinnitus.  The Veteran was notified of the denial by a June 2008 letter by the RO in Anchorage, Alaska.  In July 2008, the Veteran filed a notice of disagreement (NOD) on the denial of service connection.  A statement of the case (SOC) was issued in June 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.   

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Phoenix, Arizona, which has certified the appeal to the Board.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An April 2012 letter informed him that his hearing was scheduled for May 2012.  However, in a correspondence by the Veteran's representative received in May 2012, the Veteran requested for his hearing to be postponed.  An August 2012 letter informed the Veteran that his hearing was rescheduled for September 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of an August 2013 brief by the Veteran's representative.
 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.

2.  The Veteran's lay assertions of significant in-service noise exposure are consistent with the circumstances of his service, including his military occupational specialty as a fighter pilot.

3.  Tinnitus was first documented many years after the Veteran's discharge from service, there are  no credible assertions of continuity of symptoms in and since service, and the only medical opinion to address the etiology of current tinnitus weighs against the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an May 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The  May 2008 letter also provided the Veteran with general information pertaining to VA's  assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2008 letter.   Hence, the May 2008 letter meets the VCAA's content of notice and timing  requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Medical evidence associated with the claims file includes the Veteran's extensive service treatment records, and VA treatment records.  , The Veteran was afforded a VA audiology examination in May 2008.  This May 2008 VA examination was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, contentions by the Veteran, reports of examination upon entrance and separation, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also of record and considered in connection with the claim are various statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further RO action in connection with this claim, prior to appellant consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues, through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran is seeking service connection for tinnitus on the basis that his exposure to loud noise while serving as a fighter pilot during service caused his tinnitus.  On his July 2009 substantive appeal he reported that he had tinnitus and that it occurred mostly at night.  He reported that his symptoms began during service though he did not seek medical treatment during service.  The Board notes that the Veteran was discharged after twenty years of military service in June 2005 and filed his claim for service connection in January 2008.

First addressing the question of in-service injury, here, noise exposure, the Board points out that the Veteran's service personnel records document that the Veteran's military occupational specialty (MOS) was a fighter pilot.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with circumstances of his service.  See 38 U.S.C.A. § 1154(b). 

The Board further notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); see also Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

Therefore, given the Veteran's statements that he currently experiences tinnitus, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records reflect no complaints, findings, or diagnosis pertinent to tinnitus.  According to the reports of the Veteran's Hearing Conversation Examinations in May 1994, June 1995,  June 1996, June 1997, May 1998, and June 1993 the Veteran denied tinnitus.  While there is no Report of Medical Examination for Separation or Report of Medical History for Separation of record there are Reports of Medical Examinations and Reports of Medical History from August 1980, October 1983, June 1985, January 1985, June 1985, April 1987 May 1989, July 1991, May 1994, and June 1997 and there are no complaints, findings, or diagnosis pertinent to tinnitus.  Additionally, the Veteran had an Annual Hazardous Noise Examination in June 2003, June 2004, and June 2005 and it was noted that there were no ENT problems.  Also, a June 2005 Report of Medical Assessment, the same month as the Veteran's separation from the military,  did not include any complaints, findings, or diagnosis pertinent to tinnitus

In March 2012, the Veteran was afforded a VA examination to obtain a medical opinion as to whether he currently has tinnitus related to his military service.   The Veteran's in-service noise exposure was noted to be as a pilot he was exposed to jet engines and aircraft noise, as well as weapons fire during training.  The Veteran's post-service noise exposure was the result of being an airline pilot and recreational shooting, all with hearing protection.  The VA examiner opined that there was no documentation of tinnitus in the Veteran's service treatment records, there was also no in-service diagnosis or current diagnosis of bilateral hearing loss, thus, it appeared less likely than not that the Veteran's tinnitus was related to in-service noise exposure.  The VA examiner stated that the Veteran denied "ringing in ears" on all annual Hearing Conversation examination from June 1993 to May 2000 and denied tinnitus on questionnaires in 1987 and 1988.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Here, the only medical opinion of record addressing the etiology of current tinnitus-that of the March 2012 VA examiner- weighs against the Veteran's claim.  That opinion clearly was based upon consideration of the Veteran's documented history-to include his STR and post-service history-as well as his assertions.  Moreover, the VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e.,, one that in fact, supports the claim.  

In evaluating this claim, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, as discusses below, no such assertion provide a basis for allowance of the claim.

The Board notes the Veteran's assertions that he experienced tinnitus in service-although he sought no treatment for it-and that he has experienced a continuity of symptomatology of tinnitus since service.  Tinnitus is the type of disability that the Veteran is competent to establish on the basis of his own assertions (see, e.g., Charles, supra).  Thus, although tinnitus is not a chronic disease under 38 C.F.R. § 3.309(a), given the nature of the disability, the Board has still considered whether his assertions of continuity of symptoms of ringing in the ears persuasively support the claim.  The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible; thus,  service connection for tinnitus cannot be established on the basis of continuity of symptomatology.  

As indicated above, the Veteran repeatedly denied experiencing tinnitus during his military service; and did not report tinnitus to his medical care providers during service, or for years thereafter.  Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having tinnitus either since service or due to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing tinnitus during and since service are neither credible nor more probative.   The record reflects that the Veteran only reported that his tinnitus was due to service after filing his claim for service connection.  Furthermore, the Veteran's service treatment records indicate that the Veteran denied tinnitus, which is in direct conflict with the Veteran's post-service statements that his tinnitus began during service.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting the Veteran's contemporaneous reports pertinent to tinnitus.  In light of these contradictory statements, any current assertions as to experiencing tinnitus during service, advanced in furtherance of the appeal, are deemed not credible.  

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's tinnitus and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value. 

Based on the foregoing, the claim for service connection for tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for tinnitus is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


